Case 1:20-cv-08042-PKC Document 26-8 Filed 05/18/20 Page 1 of 3




      EXHIBIT 5
                Case 1:20-cv-08042-PKC Document 26-8 Filed 05/18/20 Page 2 of 3




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through April 23, 2020.

                           Selected Entity Name: FAIRSTEIN ENTERPRISES LLC
                                      Selected Entity Status Information
                   Current Entity Name: FAIRSTEIN ENTERPRISES LLC
                          DOS ID #:         2901565
                  Initial DOS Filing Date: MAY 02, 2003
                           County:          NEW YORK
                        Jurisdiction:       NEW YORK
                        Entity Type:        DOMESTIC LIMITED LIABILITY COMPANY
                   Current Entity Status: ACTIVE

                                  Selected Entity Address Information
         DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
         LINDA FAIRSTEIN
         130 EAST END AVE
         PHB
         NEW YORK, NEW YORK, 10028
                                           Registered Agent
         NONE


                             This office does not require or maintain information
                              regarding the names and addresses of members or
                                 managers of nonprofessional limited liability
                             companies. Professional limited liability companies
                            must include the name(s) and address(es) of the original
                            members, however this information is not recorded and
                                   only available by viewing the certificate.

                                              *Stock Information
              Case 1:20-cv-08042-PKC Document 26-8 Filed 05/18/20 Page 3 of 3
                       # of Shares      Type of Stock       $ Value per Share
                                   No Information Available

                    *Stock information is applicable to domestic business corporations.

                                               Name History

                        Filing Date   Name Type               Entity Name
                      MAY 02, 2003 Actual          FAIRSTEIN ENTERPRISES LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
 State. The entity must use the fictitious name when conducting its activities or business in New York State.

               NOTE: New York State does not issue organizational identification numbers.

                                        Search Results New Search

      Services/Programs I Privacy Policy I Accessibility Policy I Disclaimer I Return to DOS
                                      Homepage I Contact Us
